Citation Nr: 1518412	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO. 12-30 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right foot pes planus, and, if so, whether the reopened claim should be granted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1971 to November 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

By way of background, the Veteran initially filed a claim for service connection for bilateral pes planus. The RO granted service connection for left foot pes planus based on aggravation of a pre-existing condition in February 2012, and denied service connection for right foot pes planus. The Veteran then properly perfected an appeal as to the denial of right foot pes planus.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995). 

Here, the Veteran was denied service connection for bilateral flatfeet in November 1983, which is inherently a denial of service connection for right foot pes planus. The Veteran is still claiming service connection for pes planus only. As the same disability is underlying both the current claim and the November 1983 claim, the Board finds that the current appeal is a claim to reopen the previously denied claim of service connection for bilateral flatfeet, which inherently included a denial of a claim of service connection for right foot pes planus. Velez v. Shinseki, 23 Vet. App. 199, 204 (2009). Thus, the issue of new and material evidence must be addressed.

On his November 2012 substantive appeal the Veteran requested a hearing before a Veterans Law Judge. The Veteran was notified in February 2015 of the date, time and place of his scheduled hearing at his current address of record, but failed to report for the hearing without explanation or any request to reschedule. The hearing request is therefore considered withdrawn. 38 C.F.R. §§ 20.702(d), 20.704(d).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of service connection for a left knee disability, to include arthritis, has been raised by the record in a March 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. A November 1983 rating decision denied service connection for bilateral pes planus. The Veteran was notified of his rights but did not appeal or submit new and material evidence during the applicable one year appellate period.

2. The evidence associated with the claims file subsequent to the November 1983 rating decision is essentially cumulative and redundant of evidence previously of record, and does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for right foot pes planus.


CONCLUSIONS OF LAW

1. The November 1983 rating decision is final. 38 U.S.C.A. §§ 4004, 4005 (West 1978) [currently codified at 38 U.S.C.A. §§ 7104, 7105 (West 2014)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1983) [currently codified at 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014)].

2. New and material evidence sufficient to reopen the claim of service connection for right foot pes planus has not been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), (c) (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With respect to claims to reopen VA was also required to notify the Veteran of the definition of new and material evidence. See Kent v. Nicholson, 20 Vet. App. 1 (2006); see also Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012). However, VA is no longer required to provide case specific notice concerning the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim. VAOPGCPREC 6-2014 (Nov. 21, 2014). In other words, the opinion holds that Kent is no longer controlling insofar as it construed the former 38 U.S.C.A. §  5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen. Id.

VA issued a VCAA letter in September 2010, prior to the initial unfavorable adjudication in February 2012. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, the definition of new and material evidence, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). Generally, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion. See 38 C.F.R. § 3.159(c)(1). However, if VA undertakes to provide an examination, even if not required to do so, the examination must be adequate. Daves v. Nicholson, 21 Vet. App. 46, 52 (2007). In this case, the Veteran was provided with a VA examination in February 2012. The examination was adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, conducted a thorough medical examination of the Veteran, and provided a sufficient supporting rationale for the opinion. 

Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for reopening a claim of service connection for right foot pes planus. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided an adequate medical examination despite not being required to do so, its duty to assist in this case is satisfied.


II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

New and material evidence is not required to reopen a claim when, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim. 38 C.F.R. § 3.156(c). Relevant records are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

First, the Board finds that the Veteran is required to submit new and material evidence to reopen his claims for service connection. In this case, the Veteran has during the course of the appeal submitted copies of service treatment records. However, these records are both duplicative of the service treatment records already associated with the claims file at the time of the November 1983 rating decision, and are not relevant as they solely concern a dental issue in service, and contain no notations regarding the Veteran's right foot. Therefore, as the records are duplicative and irrelevant, new and material evidence is required to reopen the case. Golz, 590 F.3d 1317; 38 C.F.R. § 3.156(c).

Second, new and material evidence sufficient to reopen the claim of service connection for right foot pes planus has not been submitted. Here, the RO last denied service connection for bilateral pes planus, which inherently includes a denial of service connection for right foot pes planus, in November 1983. The Veteran was notified of the decision, but did not appeal or submit new and material evidence during the applicable appellate period. Therefore, the November 1983 decision became final. 38 U.S.C.A. §§ 4004, 4005; 38 C.F.R. §§ 3.104, 19.129, 19.192.

The evidence of record in November 1983 consisted of the Veteran's service treatment records and lay statements by the Veteran indicating his pes planus worsened in service. The evidence did not establish that the Veteran's pre-existing right foot pes planus was aggravated beyond its natural progression by his active duty service. Evidence received since the rating decision includes VA treatment records, a February 2012 VA foot examination, a March 2012 statement from a VA podiatrist, and additional lay statements from the Veteran.

The Board finds that the evidence provided since the prior final denial, while new, is not material as it is duplicative of evidence already of record, does not raise a reasonable possibility of substantiating the Veteran's claim, or does not address previously unestablished facts, specifically that the Veteran's pre-existing right foot pes planus was aggravated beyond its natural progression by his active duty service. 38 C.F.R. § 3.156(a). The Board will address each piece of new evidence in turn.

The Veteran's VA treatment records reflect continued treatment for right foot pes planus and complaints of right foot pain. However, the records contain no opinions indicating that the Veteran's right foot pes planus was aggravated beyond its natural progression by his active duty service. Instead the records only establish that the Veteran currently has right foot pes planus. As the VA treatment records do not relate to an unestablished fact necessary to substantiate the claim, the records are not material. Id. 

Likewise, the March 2012 statement, noted to be signed by a VA podiatrist, only indicates that the Veteran currently has end stage rigid flat foot and that possible surgical intervention is pending. The statement also indicates that the Veteran was denied service connection for the right foot. However, while the statement is competent and credible, it in no way indicates that the Veteran's pre-existing right foot pes planus was aggravated beyond its natural progression by his active duty service. Justus, 3 Vet. App. at 513. As such, the March 2012 statement is not material, nor does it generally raise a reasonable possibility of substantiating the Veteran's claim. 38 C.F.R. § 3.156(a). 

Concerning the February 2012 VA examination report, the examiner indicated that it was less likely than not that the Veteran's right foot pes planus was aggravated beyond its natural progression during active duty service, as there was no indication of worsening during service reflected in the Veteran's treatment records or noted on the Veteran's in-service medical examinations or reports of medical history. This is despite in-service complaints concerning a worsening of his left foot pes planus. While this opinion does address the previously unestablished fact of aggravation in service, a negative opinion does not raise any possibility of substantiating the Veteran's claim, and therefore the opinion cannot be considered new and material evidence for the purposes of reopening. Id. All of the other findings in the examination report only go to establish the current severity of the Veteran's right foot pes planus, and do not indicate a worsening of the disability during service. Id. 

Finally, the Veteran has continued to submit lay statements arguing that his right foot pes planus was worsened beyond its natural progression by his active duty service. First, while such statements are presumed credible for the purposes of reopening, the statements must still be competent. Justus, 3 Vet. App. at 513. Here, the Veteran is not competent to opine as to whether his right foot pes planus was worsened beyond the natural progression of the disability by his active duty service, as to do so requires expertise in the field of podiatry. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Second, these statements are duplicative and cumulative of statements previously submitted to and considered by agency decision makers, as the Veteran has generally asserted in support of both claims that his right foot pes planus was worsened by active duty.

In conclusion, the evidence associated with the claims file since the last final denial, while new, is either cumulative and redundant of evidence of record at the time of the initial decision, does not relate to the previously unestablished fact of aggravation of a pre-existing disability by active duty service, or does not raise a reasonable possibility of substantiating the Veteran's claim. As such, the Board finds that new and material evidence sufficient to reopen the Veteran's claims for service connection for right foot pes planus has not been submitted. 

Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claims, the benefit of the doubt doctrine does not apply. Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). Therefore, reopening of the claims for service connection for right foot pes planus is denied.


ORDER

New and material evidence sufficient to reopen a claim of entitlement to service connection for right foot pes planus has not been received, and, therefore, the claim is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


